Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER
Claim 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7-10 are objected to because the prior does not disclose “a first ink layer disposed in the body and located on the first touch layer; and a second ink layer disposed in the body and located between the first touch layer and the second touch layer, wherein the first touch layer is located between the first ink layer and the second ink layer.”


II. INFORMATION DISCLOSURE STATEMENT 






III. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al US 20180032247 in view of Cheng et al US 11231768 and further in view of Wen et al 20190094968.

Consider claim 1. Itoh discloses an electronic device (fig 1 laptop 1 [0026]), comprising: 
a body (fig 1 2a and 2b [0028] first chassis second chassis), having a first operating region and a second operating region arranged side-by-side with the first operating region (see fig 1 the first and second region are read as any two regions of the touch display which are arranged adjacent to each other), wherein the second operating region is divided into a first touch region (see fig 1 below 1st touch region), a second touch region arranged side-by-side with the first touch region (see fig 1 below 1st touch region in red and 2nd touch region in green),and a third touch region located between the first touch region and the second touch region (see fig 1 below 3rd touch region between 1st and 2nd touch regions); 

    PNG
    media_image1.png
    615
    589
    media_image1.png
    Greyscale

a controller (fig 2 CPU), disposed in the body; 
a touch sensor disposed in the body, wherein the touch sensor corresponds to the first touch region and the second touch region (fig 1 4b fig 2 4b) and the touch sensor is electrically coupled to the controller fig 2 [0038] touch sensor coupled to touch IC which is controlled via processor; and 
a touch sensor, disposed in the body, the touch sensor corresponds to the first touch region, the second touch region and the third touch region ((fig 1 4b fig 2 4b receiving touch on regions shown in fig 1 above [0029]) and the touch sensor is electrically coupled to the controller fig 2 [0038] touch sensor coupled to touch IC which is controlled via processor, wherein 

Itoh do not disclose, in a first mode the controller controls the touch sensor to switch from a detection status to a working status, and the touch sensor is in the detection status, and in a second mode, the controller controls the touch sensor to switch from the detection status to the working status, and the touch sensor is in the detection status.

Cheng however discloses in a first mode (finger mode fig 300) the controller controls the touch sensor to switch from a detection status to a working status (see fig 4  col. 3-4 lines 61-7 first finger detection mode  is performed at lower rate as shown in fig 4 when finger touch is detected the detection rate can be increased as shown in fig 6), and the touch sensor is in the detection status (see stylus  fig 6 stylus is still being detected at lower scan rate ), and in a second mode (stylus mode fig 3 306), the controller controls the touch sensor to switch from the detection status to the working status (see fig 7 in response to stylus touching region 4R see fig 8 where stylus is now switched to higher detection rate), and the touch sensor is in the detection status (fig 8 finger is being detected at lower detection rate).
Itoh contains a "base" device/method of touch input device.  Cheng contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  in a first mode the controller controls the touch sensor to switch from a detection status to a working status, and the touch sensor is in the detection status, and in a second mode, the controller controls the touch sensor to switch from the detection status to the working status, and the touch sensor is in the detection status. Furthermore, both Ito and Cheng use and disclose similar functionality (i.e., receive touch input from either stylus or finger of a user) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Thus, Cheng discloses the advantage reducing power consumption in a touch screen device Col. 9 lines 59-61. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Itoh as modified by Cheng does not explicitly disclose a first touch layer and a second touch layer and wherein the touch layer is disposed on the second touch layer,

Wen discloses a first touch layer and a second touch layer and wherein the touch layer is disposed on the second touch layer (see cross section of touch sensor in fig 3 first conductive layer 326 and second conductive layer 330 underneath the first conductive layer [0079]
a first touch layer and a second touch layer and wherein the touch layer is disposed on the second touch layer.  Furthermore, both Itoh as modified by Cheng and Wen use and disclose similar functionality (i.e., receive touch input from either stylus or finger of a user) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Thus, Wen discloses the advantage of forming a touch sensor with capacitive sensing means [0073]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Ito as modified by Cheng and Wen disclose the electronic device according to claim 1, wherein the first touch region is configured to receive a touch signal, the controller controls the first touch layer to switch from the detection status to the working status according to the touch signal (Ito [0029] touch panel 4 can receive touch via finger or stylus Cheng fig 4 low detection rate for finger fig 5 shows a finger has touched area 2L fig 6 2L  is scanned at higher rate), and if the first touch region does not receive the touch signal, the controller controls the first touch layer to switch from the working status to the detection status (Cheng fig 3 302 and fig 4 when no touch is detected then touch scan is done at a lower rate to conserve power Col. 3 lines 45-Col. 4 lines 2).
Motivation to combine is similar to motivation of claim 1.
 
Consider claim 3. Ito as modified by Cheng and Wen disclose the electronic device according to claim 1, wherein the second touch region is configured to receive a first touch signal or a second touch signal Ito [0029] touch panel 4 can receive touch via finger or stylus the controller controls the first touch layer to switch from the detection status to the working status according to the first touch signal, Cheng fig 4 low detection rate for finger fig 5 shows a finger has touched area 2L fig 6 2L  is scanned at higher rate),or controls the first touch layer to switch from the working status to the detection status according to the second touch signal (Cheng fig 7 shows a stylus has touched area 4R fig 8 4R or 4R and adjacent areas are scanned at higher rate Col. 5-Col. 6 lines 61-42  and finger is detected at lower rate fig 8).
Motivation to combine is similar to motivation of claim 1.

Consider claim 4. Ito as modified by Cheng and Wen disclose the electronic device according to claim 1, wherein the second touch region is divided into a virtual key activation region and a virtual key region, the virtual key activation region is configured to receive the first touch signal or the second touch signal (see ITO fig 1 above. dividing the 2nd touch region into smaller subsections. one section is read as a virtual key activation region and another a virtual key region. Both region can receive stylus or finger input [0029]), the controller controls the first touch layer to switch from the detection status to the working status according to the first touch signal, or controls the first touch layer to switch from the working status to the detection status according to the second touch signal (Cheng fig 4 shows finger and stylus in detection status. Fig 6 shows finger change to working status and fig 8 shows stylus change to working status).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Ito as modified by Cheng and Wen disclose the electronic device according to claim 1, wherein the first touch layer corresponds to the third touch region (Ito fig 1 above fig 2 touch sensor. Wen touch sensor layer 3).

2.	Claim 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al US 20180032247 in view of Cheng et al US 11231768 and further in view of Wen et al 20190094968 and further in view of Yeh US 20140198075. 

Consider claim 5. Ito as modified by Cheng and Wen disclose the electronic device according to claim 1, wherein any one of the first touch region, the second touch region and the third touch region is configured to receive a signal (Ito fig 1 above [0029] receive touch via finger or stylus. Cheng fig 1 col. 3 sense capacitive variations), the controller controls the second touch layer to switch from the detection status to the working status according to the signal (Cheng fig 4 shows finger and stylus in detection status. Fig 6 shows finger change to working status and fig 8 shows stylus change to working status)., and if any one of the first touch region, the second touch region and the third touch region does not receive the signal, the controller controls the second touch layer to switch from the working status to the detection status (Cheng fig 3 302 and fig 4 when no touch is detected then touch scan is done at a lower rate to conserve power Col. 3 lines 45-Col. 4 lines 2).
Motivation to combine is similar to motivation of claim 1. 
Ito as modified by Cheng and Wen an electromagnetic signal.
an electromagnetic signal ([0084] the shielding conductive strip being provided with the AC signal thus forms a first coil that provides an electromagnetic signal pen is provided by electromagnetic signal generated by the first coil).
Itoh as modified by Cheng and Wen contains a "base" device/method of touch input device.  Yeh contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Yeh could have been applied in the same way to the "base" device/method of Itoh as modified by Cheng and Wen and the results would have been predictable and resulted in receiving an electromagnetic signal.  Furthermore, both Itoh as modified by Cheng and Wen and Yeh use and disclose similar functionality (i.e., receive touch input from either stylus) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Yeh also disclose the benefit of palm rejection during writing with a stylus pen [0003]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 11. Itoh discloses a control method, suitable for an electronic device (fig 1 laptop 1 [0026]), comprising a body (fig 1 2a and 2b [0028] first chassis second chassis), a touch sensor and a, wherein the touch sensor are disposed in the body (fig 1 4b fig 2 4b), and the control method comprises:
 receiving a touch signal ([0029] touch by finger or stylus) by any one of a first touch region and a second touch region of the body (see fig 1 below 3rd touch region between 1st and 2nd touch regions), or receiving signal by any one of the first touch region, the second touch region and a third touch region of the body (fig 1 4b fig 2 4b receiving touch on regions shown in fig 1 below [0029]); 

    PNG
    media_image2.png
    615
    589
    media_image2.png
    Greyscale

Itoh do not disclose switching the touch sensor from a detection status to a working status while the touch sensor being in a detection status when the touch signal is received by any one of the first touch region and the second touch region of the body; and switching the touch sensor from the detection status to the working status while the touch sensor being in the detection status when the electromagnetic signal is received by any one of the first touch region, the second touch region and the third touch region of the body.

Cheng however discloses switching the touch sensor from a detection status to a working status(see fig 4 col. 3-4 lines 61-7 first finger detection mode  is performed at lower rate as shown in fig 4 when finger touch is detected the detection rate can be increased as shown in fig 6)  while the touch sensor being in a detection status (see stylus  fig 6 stylus is still being detected at lower scan rate ),  when the touch signal is received by any one of the first touch region and the second touch region of the body (finger mode fig 300); and switching the touch sensor from the detection status to the working status(see fig 7 in response to stylus touching region 4R see fig 8 where stylus is now switched to higher detection rate)  while the touch sensor being in the detection status(fig 8 finger is being detected at lower detection rate) when the signal is received by any one of the first touch region, the second touch region and the third touch region of the body (stylus mode fig 3 306), 

Itoh contains a "base" device/method of touch input device.  Cheng contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Cheng could have been applied in the same way to the "base" device/method of Itoh and the results would have been predictable and resulted in switching the touch sensor from a detection status to a working status while the touch sensor being in a detection status when the touch signal is received by any one of the first touch region and the second touch region of the body; and switching the touch sensor from the detection status to the working status while the touch sensor being in the detection status when the electromagnetic signal is received by any one of the first touch region, the second touch region and the third touch region of the body.. Furthermore, both Ito and Cheng use and disclose similar functionality (i.e., receive touch input from either stylus or finger of a user) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Thus, Cheng discloses the advantage reducing power consumption in a touch screen device Col. 9 lines 59-61. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Itoh as modified by Cheng does not explicitly disclose, a first touch layer and a second touch layer, wherein the first touch layer and the second touch layer are disposed in the body, the first touch layer is disposed on the second touch layer.

Wen discloses, a first touch layer and a second touch layer, wherein the first touch layer and the second touch layer are disposed in the body, the first touch layer is disposed on the second touch layer. (see cross section of touch sensor in fig 3 first conductive layer 326 and second conductive layer 330 underneath the first conductive layer [0079]
Itoh as modified by Cheng contains a "base" device/method of touch input device.  Wen contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Wen could have been applied in the same way a first touch layer and a second touch layer, wherein the first touch layer and the second touch layer are disposed in the body, the first touch layer is disposed on the second touch layer.  Furthermore, both Itoh as modified by Cheng and Wen use and disclose similar functionality (i.e., receive touch input from either stylus or finger of a user) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Thus, Wen discloses the advantage of forming a touch sensor with capacitive sensing means [0073]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Itoh as modified by Cheng and Wen does not explicitly disclose receiving an electromagnetic signal
Yeh however discloses an electromagnetic signal ([0084] the shielding conductive strip being provided with the AC signal thus forms a first coil that provides an electromagnetic signal pen is provided by electromagnetic signal generated by the first coil).
Itoh as modified by Cheng and Wen contains a "base" device/method of touch input device.  Yeh contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Yeh could have been applied in the same way  an electromagnetic signal.  Furthermore, both Itoh as modified by Cheng and Wen and Yeh use and disclose similar functionality (i.e., receive touch input from either stylus) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Yeh also disclose the benefit of palm rejection during writing with a stylus pen [0003]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 12. Itoh as modified by Cheng and Wen and Yeh disclose the control method according to claim 11, wherein the second touch region is divided into a virtual key activation region and a virtual key region (see ITO fig 1 above. dividing the 2nd touch region into smaller subsections. one section is read as a virtual key activation region and another a virtual key region. Both region can receive stylus or finger input [0029]), and the control method further comprises: switching the first touch layer from the detection status to the working status when the touch signal is received by the virtual key activation region (Cheng fig 4 shows finger and stylus in detection status. Fig 6 shows finger change to working status and fig 8 shows stylus change to working status) and switching the first touch layer from the working status to the detection status when another touch signal is received by the virtual key activation region Cheng fig 4 shows finger and stylus in detection status and fig 8 shows stylus change to working status and finger returns to detection mode).
Motivation to combine is similar to motivation of claim 1

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al US 20180032247 in view of Cheng et al US 11231768 in view of Wen et al 20190094968 in view of Yeh US 20140198075 and further in view of Fourie et al US 20160132145.

Consider claim 13. Ito as modified by Cheng Wen and Yeh disclose the control method according to claim 11, wherein the electronic device further comprises a first backlight and a second backlight, the first backlight and the second backlight are disposed in the body Itoh [0036] fig 2 LCD display, the first backlight corresponds to the first touch region, and the second backlight corresponds to the second touch region Itoh [0036] fig 2 LCD display. Note that the first backlight is the portion of the backlight of the LCD display panel that corresponds to the first touch region and the second backlight is the portion of the backlight of the LCD display panel that corresponds to the second touch region, and the control method further comprises:
Ito as modified by Cheng Wen and Yeh do not disclose enabling the first backlight and disabling the second backlight when the touch signal is received by the first touch region of the body; and enabling the second backlight and disabling the first backlight when the touch signal is received by the second touch region of the body.
Fourie discloses enabling the first backlight and disabling the second backlight when the touch signal is received by the first touch region of the body; and enabling the second backlight and disabling the first backlight when the touch signal is received by the second touch region of the body ([0042] fig 3 and fig 4a user activates backlight keyboard in a variety of ways. E.g. user activates backlight by approaching or touching the touch sensitive input device [0047] when keyboard is no longer required backlight may be deactivated after a specific button press or a predetermined timeout period. Keyboard appear when backlight is activated in response to detection of finger within detection range or zone or direct touch. Also see fig 2D localized illumination [0044] the backlight 207A may be controlled to selectively illuminate different sections of the device).
Itoh as modified by Cheng Wen and Yeh contains a "base" device/method of touch input device.  Fourie contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Fourie could have been applied in the same way to the "base" device/method of Itoh as modified by Cheng Wen and Yeh contains and the results would have been predictable and resulted in receiving enabling the first backlight and disabling the second backlight when the touch signal is received by the first touch region of the body; and enabling the second backlight and disabling the first backlight when the touch signal is received by the second touch region of the body. Furthermore, both Itoh as modified by Cheng Wen and Yeh contains and Fourie use and disclose similar functionality (i.e., receive touch input from finger) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Fourie also disclose the benefit of palm rejection during writing with a stylus pen [0003]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.







IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh US 20190334070 discloses a customizable HCI device that combines functionality of keyboard and pointing device in a laptop computer.
US 20180314377 Debates discloses reducing power consumption in a mobile stylus system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 02/04/2022Primary Examiner, Art Unit 2692